DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 2325149Y (hereinafter CN ‘149).
Regarding claim 1, CN ‘149 discloses a tap (Figs. 2 and 4) comprising: a threaded portion (1, 2, and a portion between the retouch portion 2 and the smaller diameter shank portion in the right end, Fig. 2) that has a cutting blade on an outer circumferential surface of the threaded portion; a flute portion 3, 4 that is formed so as to divide the threaded portion in a circumferential direction; and a shank portion that is formed continuously from the threaded portion and the flute portion along a central axis, 


    PNG
    media_image1.png
    735
    861
    media_image1.png
    Greyscale


Regarding claim 4, CN ‘149 discloses the threaded portion has a leading part 1 and a complete thread part 2 along the central axis, and the number of threads at the leading part is equal to or greater than two. (as seen in Fig. 2)
Regarding claims 5 and 11, CN ‘149 discloses the flute portion is a spiral flute.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘149 in view of DE3925506C1 (hereinafter DE ‘506).
Regarding claim 3, CN ‘149 disclose the threaded portion has a leading part 1 and a complete thread part 2 along the central axis.  CN ‘149 does not disclose a clearance angle of the leading part is less than 2 degrees.
DE ‘506 discloses a tap having a leading end portion (the tapered portion, Figs. 1-2). A clearance angle α1 (a relieve angle at the front tapered portion (the leading portion)) is 1 degree and 5 minutes for compromising the issues of overload encountered by the cutting blade and tendency of the blade to be welded to the workpiece (Paragraphs 6 and 9)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clearance angle of the leading 
Regarding claim 9, CN ‘149 in view of DE ‘506 discloses the number of threads at the leading part is equal to or greater than two. (Fig. 2 of CN ‘149)
Regarding claim 10, CN ‘149 in view of DE ‘506 discloses the flute portion is a spiral flute.
Allowable Subject Matter
Claims 2, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722